                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

RODERICK JOLIVETTE,                     *

      Plaintiff,                        *

vs.                                     *        CASE NO. 4:17-CV-200 (CDL)

CITY OF AMERICUS,                       *

      Defendant.                        *


                                O R D E R

      This is a race discrimination, comparative qualifications

employment case.      Roderick Jolivette, a black male, applied for

the fire chief position in Americus, Georgia. Americus hired Roger

Bivins, a white male, for the position.         Jolivette claims that his

qualifications were substantially superior to those of Bivins, and

therefore, Americus’s decision not to hire him must have been

because of his race or in retaliation for his past discrimination

suits against his previous employer.          Americus responds that after

considering all of the qualifications of Jolivette and Bivins,

including their interviews, it determined that Bivins was the most

qualified for the position.        Because Jolivette’s qualifications

are not sufficiently superior to Bivins’s such that it is obvious

Jolivette   was    better   qualified   for    the   position   and   because

Jolivette pointed to no other evidence that Americus’s decision

was motivated by race or unlawful retaliation, Americus is entitled



                                    1
to summary judgment on Jolivette’s Title VII claims.         Accordingly,

Americus’s motion for summary judgment (ECF No. 13) is granted.

                       SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing   all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                             FACTUAL BACKGROUND

     Viewed in the light most favorable to Jolivette, the record

reveals the following facts:

     In February 2017, Americus posted an external job posting for

the position of fire chief.          The job posting stated that the

position required a bachelor’s degree in fire science, public

administration, or a closely related field, and that a master’s

degree was preferred.    Def.’s Mot. for Summ. J. Ex. A, Job Posting,




                                     2
ECF No. 13-3.         City Manager Steve Kennedy had the authority to

hire the new fire chief.         Kennedy Aff. ¶ 6, ECF No. 13-5.

I.       Jolivette’s Qualifications

         Twenty-six candidates applied for the position.         Jones Aff.

¶ 7, ECF No. 13-7.         Americus selected five candidates to move

forward, including Jolivette and Roger Bivins, a white male who

was then a battalion chief for the Americus fire department.

Jolivette holds associate degrees in fire science technology and

in management and supervisory development, a bachelor’s degree in

political science, and a master’s degree in public administration.

Jolivette Résumé 1, ECF No. 20-12.                Bivins does not have a

bachelor’s degree.        Bivins Résumé 1, ECF No. 20-11.         Jolivette

also holds numerous specialized training certificates, many of

which Bivins did not have.        Compare Jolivette Résumé 1 with Bivins

Résumé      1   (demonstrating    Jolivette’s     additional   “specialized

training”).       Further, Jolivette is a fourth-year National Fire

Academy executive fire officer student, while Bivins has only

completed a few classes towards the certification.                Jolivette

Résumé 1; Bivins Dep. 68:3-9, ECF No. 20-6.             Jolivette also has

four NPQ Fire Officer certifications to Bivins’s two and three NPQ

Fire Instructor certifications to Bivins’s one.           Jolivette Résumé

1; Bivins Dep. 68:16-69:3.        Additionally, unlike Bivins, Jolivette

is   a    certified    peace   officer,    CPR   instructor,   Georgia   fire

inspector, arson investigator, and deputized local fire marshal.


                                       3
Jolivette Résumé 1; Bivins Dep. 69:11-22 (admitting lack of these

qualifications).       Unlike Bivins, Jolivette is also a member of

several professional firefighting organizations, serves on several

community boards, and has received various civic awards. Jolivette

Résumé 1-2.

      Jolivette also has more experience than Bivins as a fire chief

and an assistant chief.          Jolivette is currently the fire chief of

Manchester, Georgia.         He previously served several roles in the

Albany, Georgia fire department, including assistant fire chief.

Id. at 2.     Bivins has never served as a fire chief.              Bivins Dep.

71:4-11.      Americus      does not dispute that on paper            Jolivette

demonstrated impressive credentials.               Jones Dep. 87:17-22, ECF No.

20-4.   It also acknowledges that it initially placed Bivins’s

application    into    the    “does   not     meet    minimum   qualifications”

category. Id. at 59:17-21. Nonetheless, Americus still considered

Bivins’s application because of the “totality” of his skills,

experience, and education, as permitted by the job description.

Id. at 59:21-60:3.

II.   The Interview Process

      If Americus hired employees for such key positions as fire

chief solely based upon a written résumé, then Jolivette likely

would have gotten the job.         But Americus, like many (perhaps most)

employers,    placed     great    weight      on    applicant   interviews,   as

demonstrated    by    the    extensive       interview    process   used   here.


                                         4
Americus conducted three rounds of interviews. The first interview

panel consisted of Kennedy, Americus human resources director Dee

Jones, and departing fire chief Allen Erkhardt.             Jones Aff. ¶ 8.

The second panel included city department heads, fire captains,

fire engineers, and fire battalion chiefs.             Id. ¶ 10.         Four

candidates moved forward after the second interview.               Id.    The

remaining candidates then interviewed with a panel of fire chiefs

from other local agencies.     Id. ¶ 11.

      Americus   collected    the   comments     of     twenty-eight       of

Jolivette’s interviewers.1    See generally Def.’s Reply in Supp. of

Mot. for Summ. J. Ex. C, Interviewer Comments & Preferences, ECF

No. 22-3.   By the Court’s count, nobody ranked Jolivette first,

two   interviewers   ranked   Jolivette    second,    and    the   remaining

twenty-six interviewers ranked Jolivette third or fourth.                  By

contrast, nineteen interviewers ranked Bivins as their top choice,

two ranked him tied for first, two ranked him second, and four

ranked him third.     Another interviewer felt Bivins was the best

choice if Kennedy and Jones wished to promote from within.                See

Email from J. Roth to D. Jones (Apr. 12, 2017), ECF No. 22-3 at 2.

The interviewers far preferred Bivins to Jolivette.                Thus, if




1
  A twenty-ninth interviewer, Diadra Powell, also submitted her rankings
of the final four candidates, but identified the candidates only as
“Candidates 1-4.”     Therefore, the Court cannot tell from Powell’s
feedback which candidate she preferred. See Email from D. Powell to D.
Jones (Apr. 11, 2017), ECF No. 22-3 at 28.


                                    5
Americus    were      to   make   its     selection    decision     solely     on     the

interview process, Bivins would be the clear choice.

     Before      he    left    Albany,     Jolivette       sued   the   Albany      fire

department twice for race discrimination and retaliation.                             See

Pl.’s Resp. to Def.’s Interrog. No. 9, ECF No. 13-6 (describing

lawsuits in 2003 and 2009). Three of the twenty-eight interviewers

expressed concern about the circumstances of Jolivette’s departure

from the Albany fire department.                See Email from H. Williams to D.

Jones (Apr. 10, 2017), ECF No. 22-3 at 7 (noting “several issues

in [Jolivette’s] past”); Email from H. Williams (on behalf of A.

Erkhart)    to   D.    Jones      (Apr.    14,    2017),    ECF   No.   22-3     at   32

(explaining that Erkhart would have “liked to have known the

details of the incidents in Albany and why [Jolivette] left”);

Email from S. Morris to D. Jones (Apr. 9, 2017), ECF No. 22-3 at

10 (explaining that Jolivette “has a few negative issues in his

past career path that could serve to project very negatively on

the overall image of the City of Americus and The Americus Fire

Department.      These issues can easily be found through a simple

Google search”).2          Jolivette claims the interviewers “grilled” him

on the topic of his past lawsuits.                  Jolivette Dep. 89:8-10, ECF

No. 20-7.     Jolivette felt the interviewers focused on the Albany

lawsuits rather than his qualifications or expertise. Id. at 51:1-


2
  The remaining twenty-five interviewers made no mention of Jolivette’s
Albany-related lawsuits.


                                            6
6;   see     also   id.    at   76:2-5    (explaining       that   Jolivette      felt

“ambushed” by questions from interviewers about his discrimination

suits).3      Several of the interviewers’ comments also appeared to

mention Jolivette’s departure from Albany as a reason not to hire

him.

       A week after the final interviews, Americus announced Bivins

as the new fire chief.           Jones Aff. ¶ 12.          Kennedy explained that

he   chose    to    hire   Bivins   based     on   a     combination   of   factors,

including Bivins’s overall experience, qualifications, intimate

knowledge of the department and its personnel, enthusiasm for the

job,   high     interview       scores,   and      his    future   plans    for   the

department.         Kennedy Aff. ¶ 9.           Kennedy also cited Bivins’s

efficiency, positivity, and ambitiousness shown in his job as

battalion chief.          Id.

                                    DISCUSSION

       Jolivette sued Americus pursuant to Title VII of the Civil

Rights Act of 1964 (42 U.S.C. § 2000e, et seq.) for failure to

hire and retaliation.4          Jolivette pointed to no direct evidence of


3
  In fact, one of the interviewers on the final panel was Ron Rowe, the
Albany fire chief. Jolivette Dep. 52:2-9.
4 Counts one and two of Jolivette’s complaint allege claims under Title

VII and 42 U.S.C. § 1981 for subjecting Jolivette “to different terms
and conditions of employment because of his race.” Compl. ¶¶ 32 & 39,
ECF No. 1. Because Americus never employed Jolivette, these claims are
dismissed. Additionally, to the extent Jolivette seeks to assert failure
to hire and retaliation claims under 42 U.S.C. § 1981, they fail for the
same reasons explained below. See Chapter 7 Tr. v. Gate Gourmet, Inc.,
683 F.3d 1249, 1256-57 (11th Cir. 2012) (noting that Title VII and § 1981
claims “have the same requirements of proof and use the same analytical


                                          7
discrimination or retaliation by Kennedy or Americus.                   Therefore,

his   claims   are    subject    to   the     burden-shifting      framework     of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                  Under this

framework,     Jolivette      must    first         “create   an   inference     of

discrimination” by establishing his prima facie case.                    Trask v.

Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179, 1191 (11th Cir.

2016).      “Once the plaintiff has made a prima facie case, a

rebuttable     presumption      arises       that    the   employer     has   acted

illegally.”       Id. (quoting Alvarez v. Royal Atl. Developers, Inc.,

610 F.3d 1253, 1264 (11th Cir. 2010)).                 “The employer can rebut

that presumption by articulating one or more legitimate non-

discriminatory reasons for its action.”               Id. (quoting Alvarez, 610

F.3d at 1264).        “If it does so, the burden shifts back to the

plaintiff    to    produce   evidence        that    the   employer’s    proffered

reasons are a pretext” for discrimination or retaliation.                       Id.

(quoting Alvarez, 610 F.3d at 1264).                Jolivette must meet each of

the proffered reasons “head on and rebut [them],” and he cannot

survive summary judgment “by simply quarreling with the wisdom” of

these reasons.       Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th

Cir. 2000) (en banc).        “The inquiry at this stage asks whether the

plaintiff has produced ‘reasons sufficient to allow a reasonable

factfinder to determine that the defendant’s proffered legitimate



framework” (quoting Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,
1330 (11th Cir. 1998))).


                                         8
reasons were not what actually motivated its conduct.’”               Crockett

v. GEO Grp., Inc., 582 F. App’x 793, 797 (11th Cir. 2014) (per

curiam) (quoting Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253,

1258 (11th Cir. 2001)); see also id. (applying the burden-shifting

framework to Title VII retaliation claim).

      For purposes of this Order, the Court assumes Jolivette can

establish prima facie cases of failure to hire and retaliation.

Americus contends that Jolivette’s claims fail because he cannot

show that Kennedy’s reasons for choosing Bivins were actually

pretext for discriminating against Jolivette.                See Kennedy Aff.

¶ 9 (offering a “combination” of reasons for choosing Bivins,

including   his    overall   experience,        qualifications,       intimate

knowledge of the department and its personnel, enthusiasm for the

job, high interview scores, his future plans for the department,

efficiency, positivity, and ambitiousness shown in his job as

battalion chief).    Jolivette attempts to demonstrate pretext based

solely on the disparity between his and Bivins’s qualifications.

“[Q]ualifications    evidence     may   suffice,        at   least   in    some

circumstances, to show pretext.”         Ash v. Tyson Foods, Inc., 546

U.S. 454, 457 (2006) (per curiam).        A plaintiff may not, however,

“prove pretext by asserting baldly that [he] was better qualified

than the person who received the position at issue.”                 Wilson v.

B/E   Aerospace,   Inc.,   376   F.3d   1079,    1090    (11th   Cir.     2004).

Instead, “[a] plaintiff must show that the disparities between the


                                    9
successful applicant’s and [his] own qualifications were ‘of such

weight and significance that no reasonable person, in the exercise

of impartial judgment, could have chosen the candidate selected

over the plaintiff.’”   Brooks v. Cty. Comm’n of Jefferson Cty.,

Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (quoting Cooper v. S.

Co., 390 F.3d 695, 732 (11th Cir. 2004)); see also Ash, 546 U.S.

at 457 (approving of the Eleventh Circuit’s formulation of the

standard in Cooper).

     Here, Jolivette points to his résumé and previous experience,

but ignores the results of the extensive interview process.       The

interviewers   (including   interviewers   from   outside   Americus)

overwhelmingly favored Bivins over Jolivette.        And subjective

reasons like personal qualities and interview performance can be

“a legally sufficient, legitimate, nondiscriminatory reason” under

the McDonnell Douglas framework “if the defendant articulates a

clear and reasonably specific factual basis upon which it based

its subjective opinion.”    Chapman, 229 F.3d at 1034; see also id.

at 1035-36 (affirming summary judgment based on plaintiff’s poor

interview when supported by interviewer notes).

     The Court finds that Americus has clearly stated a reasonably

specific factual basis for its decision here.        Notwithstanding

Jolivette’s qualifications for the job, the overwhelming majority

of interviewers reached a consistent conclusion: Bivins was the

best choice for the Americus fire department.        They liked his


                                 10
intimate knowledge of the department and its personnel, which he

was able to develop through his years with the department and his

service as a battalion chief.           Jolivette had no experience with

the Americus fire department.         They also liked Bivins’s enthusiasm

for the job and his future plans for the department.                     While such

assessments      are   certainly     subjective,    it   is   preposterous       to

suggest   that    such    criteria    would   not   be   on   the    top    of   any

employer’s list when making a decision to hire a department head.

The Court rejects counsel’s suggestion that such criteria should

be ignored.

     Americus      also     had    first-hand       knowledge       of     Bivins’s

efficiency, positivity, and ambitiousness based on his service as

a battalion chief.        It is true that Bivins has never been a chief

or an assistant chief, but if that were the dispositive criteria,

an employer would rarely be able to promote from within.                  The Court

acknowledges that Bivins did not have the same formal education as

Jolivette.    While these are certainly factors to consider in the

pretext calculus, they do not necessarily outweigh other factors

that are based on on-the-job performance.                Moreover, it is not

this Court’s job to decide who was better qualified—Bivins or

Jolivette.    Many district judges have been taken to the circuit

court woodshed for sitting “as a super-personnel department.”                    Id.

at 1030 (quoting Elrod v. Sears, Roebuck & Co., 939 F.2d 1466,

1470 (11th Cir. 1991)).


                                       11
     When   Jolivette’s   qualifications    are   stacked   up   against

Bivins’s, including those qualifications that were evaluated in

the extensive interview process, the Court finds that no reasonable

jury could conclude that Jolivette’s qualifications were of such

comparative superior weight and significance that no reasonable

person in the exercise of impartial judgment could have chosen

Bivins over him.   Accordingly, Jolivette has failed to establish

that Americus’s legitimate nondiscriminatory reasons for hiring

Bivins over him were pretext for unlawful race discrimination or

retaliation.   Americus is therefore entitled to summary judgment

on Jolivette’s failure to hire and retaliation claims.

                             CONCLUSION

     As explained above, Americus’s motion for summary judgment

(ECF No. 13) is granted.

     IT IS SO ORDERED, this 13th day of December, 2018.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                 12
